 


110 HRES 600 EH:  Providing for consideration of motions to suspend the rules.
U.S. House of Representatives
2007-08-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
110th CONGRESS 
1st Session 
H. RES. 600 
In the House of Representatives, U. S., 
 
August 3, 2007 
 
RESOLUTION 
 Providing for consideration of motions to suspend the rules. 
 
 
That it shall be in order at any time through the legislative day of Friday, August 3, 2007, for the Speaker to entertain motions that the House suspend the rules relating to the following measures: 
(1)The bill (H.R. 3087) to require the President, in coordination with the Secretary of State, the Secretary of Defense, the Joint Chiefs of Staff, and other senior military leaders, to develop and transmit to Congress a comprehensive strategy for the redeployment of United States Armed Forces in Iraq. 
(2)A bill to amend the Foreign Intelligence Surveillance Act of 1978 to establish a procedure for authorizing certain electronic surveillance.
(3)A bill to authorize additional funds for emergency repairs and reconstruction of the Interstate I–35 bridge located in Minneapolis, Minnesota, that collapsed on August 1, 2007, to waive the $100,000,000 limitation on emergency relief funds for those emergency repairs and reconstruction, and for other purposes. 
 
Lorraine C. Miller,Clerk. 
